DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
 
Status of claims
This office action is in response to “Claims filed on 1/7/2021”.  Applicant’s amendments of claims 1 and 4 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1, 3-4, and 8 are pending wherein claims 1 and 4 are independent.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “edge” “facing” “extend” “area” “over” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “the line where an object or area begins or ends”, “having the front oriented toward a specified direction or location” “to continue in a specified direction” “a part or section within a larger place” “above” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1, 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brintzinger et al (US 2004/0238919 A1 hereinafter Brintzinger) in view of Kitamura et al (US 2009/0189248 A1 hereinafter Kitamura).
Regarding Claim 1, Brintzinger discloses in Fig 2-3:  An anti-fuse structure, comprising:
a semiconductor substrate [0025];
an active area (152) disposed in the semiconductor substrate [0025], wherein the semiconductor substrate includes a remaining area (STI) where the active area is not disposed [0006] (Brintzinger discloses in [0006] that a shallow trench isolation (STI) circumscribes the active area and thus is disposed where the active area is not disposed);
a gate electrode (156) over the remaining area [0006] of the semiconductor substrate and the active area (Examiner notes that since the active area and the STI 
a dielectric layer (157), between the active area (152) and the gate electrode (156), including a top surface directly contacted with an entire bottom surface of the gate electrode (See Fig 3) and a bottom surface directly contacted with the remaining area of the semiconductor substrate and the active area (Examiner notes that since the remaining area is formed in the semiconductor substrate where the active area is not disposed (see top view in Fig 2 showing active area 152 and the boundary of the STI region 154), a dielectric layer that is in physical contact with the active area is also in direct contact with the remaining area of the semiconductor substrate; see Figs 2 and 3 wherein the STI region (remaining area as claimed) circumscribes the active area (152) and thus is in direct contact with the bottom surface of the dielectric layer (157)), wherein the active area (152) and the gate electrode (156) partially overlap in a vertical projection direction, forming a plurality of channels (See Fig 2: Channels are formed in the active area which are overlapped by the gate electrode 156 and the dielectric 157)(See Fig 3);
a first signal line (158) electrically connected to the gate electrode; and
a second signal line (160) electrically connected to the active area [0029];
wherein the active area (152) comprises a first portion and a plurality of second portions, the first portion (152a) has an edge facing the gate electrode, each of the second portions (fingers 152b) extends from the edge of the first portion toward the gate 
wherein the gate electrode (156) includes atleast one area separated from the first portion of the active area in the vertical projection direction (See Fig 2 where portions of gate electrode 156 do not overlap in a vertical projection direction with the first portion 152a of the active layer) [0028-0030]. It is specifically noted that the limitations “area” and “portion” are being interpreted broadly per MPEP 2111 and 2111.01 and one of ordinary skilled in the art could arbitrarily choose these “areas” and “portions” so as to meet the claimed limitations.
Brintzinger does not disclose: an insulative layer covering the active area and the gate electrode;
a first signal line disposed over the insulative layer and electrically connected to the gate electrode via at least one first conductive via through the insulative layer; and
a second signal line disposed over the insulative layer and electrically connected to the active area via at least one second conductive via through the insulative layer.
However, Kitamura in a similar device teaches in Fig 2A: an insulative layer (7) covering the active area (5) and the gate electrode (1);

a second signal line (9 on the right side of Fig 2A) disposed over the insulative layer (7) and electrically connected to the active area  (5) via at least one second conductive via (8) through the insulative layer [0029].
References Brintzinger and Kitamura are analogous art because they both are directed to anti-fuse devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Brintzinger with the specified features of Kitamura because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Brintzinger and Kitamura so that an insulative layer covering the active area and the gate electrode; a first signal line disposed over the insulative layer and electrically connected to the gate electrode via at least one first conductive via through the insulative layer; and a second signal line disposed over the insulative layer and electrically connected to the active area via at least one second conductive via through the insulative layer as taught by Kitamura in Brintzinger’s device since, forming contacts through an insulating layer to a semiconductor region is a common practice in semiconductor arts to enable connection of the device to external devices/circuits.
 
Regarding Claim 3, Brintzinger and Kitamura disclose:  The anti-fuse structure of Claim 1, Brintzinger discloses in Fig 2-3 wherein the edge of the first portion of the 

Regarding Claim 4, Brintzinger discloses in Fig 2-3:  An anti-fuse structure, comprising: 
a semiconductor substrate [0025];
 an active area (152) disposed in the semiconductor substrate [0025];
wherein the semiconductor substrate includes a remaining area (STI) where the active area is not disposed [0006] (Brintzinger discloses in [0006] that a shallow trench isolation (STI) circumscribes the active area and thus is disposed where the active area is not disposed);
a gate electrode (156) over the remaining area [0006] of the semiconductor substrate and the active area (Examiner notes that since the active area and the STI area are formed in the semiconductor substrate of Brintzinger, a gate electrode is formed over (above) the STI area (remaining area as claimed). Also, see the broadest reasonable interpretation per MPEP 2111 and 2111.01 of the limitation “over” in the note above); and
a dielectric layer (157), between the active area (152) and the gate electrode (156), including a top surface directly contacted with an entire bottom surface of the gate electrode (See Fig 3) and a bottom surface directly contacted with the remaining area of the semiconductor substrate and the active area (Examiner notes that since the remaining area is formed in the semiconductor substrate where the active area is not disposed (see top view in Fig 2 showing active area 152 and the boundary of the STI 
wherein the active area comprises a first portion (152a) and a plurality of second portions (152b), the first portion has an edge facing the gate electrode, each of the second portions extends from the edge of the first portion toward the gate electrode, and the second portions at least partially overlap the gate electrode in a vertical projection direction (see Fig 2)(Fig 3). Examiner reads the first and second portions of the active area are being interpreted broadly per MPEP 2111 and 2111.01 as noted above– specifically the limitation “portion”. Thus, one of ordinary skill in the art would find it obvious to arbitrarily choose the “portions” in the active area as shown in the mark-up below so as to read on the claimed limitations;
 wherein the gate electrode (156) includes atleast one area separated from the first portion of the active area in the vertical projection direction (See Fig 3) [0028-0030]. It is specifically noted that the limitations “area” and “portion” are being interpreted broadly per MPEP 2111 and 2111.01 [0028-0030].
a first signal line disposed over the insulative layer and electrically connected to the gate electrode via at least one first conductive via through the insulative layer; and
a second signal line disposed over the insulative layer and electrically connected to the active area via at least one second conductive via through the insulative layer.
However, Kitamura in a similar device teaches in Fig 2A: an insulative layer (7) covering the active area (5) and the gate electrode (1);

a second signal line (9 on the right side of Fig 2A) disposed over the insulative layer (7) and electrically connected to the active area  (5) via at least one second conductive via (8) through the insulative layer [0029].
References Brintzinger and Kitamura are analogous art because they both are directed to anti-fuse devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Brintzinger with the specified features of Kitamura because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Brintzinger and Kitamura so that an insulative layer covering the active area and the gate electrode; a first signal line disposed over the insulative layer and electrically connected to the gate electrode via at least one first conductive via through the insulative layer; and a second signal line disposed over the insulative layer and electrically connected to the active area via at least one second conductive via through the insulative layer as taught by Kitamura in Brintzinger’s device since, forming contacts through an insulating layer to a semiconductor region is a common practice in semiconductor arts to enable connection of the device to external devices/circuits.

Regarding Claim 8, Brintzinger and Kitamura disclose:  The anti-fuse structure of Claim 4, Brintzinger discloses in Fig 2-3 wherein the edge of the first portion of the .
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive. 
Applicant argues in page 6 first para that “Nevertheless, Brintzinger fails to specifically disclose whether the substrate is all the active area 102 or a part of the substrate has the active area 102. Besides, the drawings of Brintzinger do not illustrate the reference numeral or character for the semiconductor substrate. In other words, Brintzinger does not explicitly disclose the substrate includes a remaining area without the deposition of the active area 152, and that the dielectric layer 157 physically contacts both the active area 152 and a remaining area without the deposition of the active area 152. Accordingly, Brintzinger fails to anticipate at least the limitations that “the semiconductor substrate includes a remaining area where the active area is not disposed”. 
In response, the Office respectfully disagrees and notes that the claim recites that the remaining area is where the active area is not disposed. Brintzinger discloses in para 0006 that the STI region circumscribes the active area in the semiconductor substrate. Thus, the semiconductor substrates comprises the active areas and the STIO regions (remaining areas as claimed). The reference numeral 154 indicates the boundary of the STI region in Fig 2 and 3. Hence, the amended limitation is taught by Brintzinger since the STI (the remaining area) as claimed are formed in the semiconductor substrate [Brintzinger: 0025]. As is obvious to one of ordinary skilled in the art, active devices/areas are 
Applicant further argues in page 6 and para 002 that “the dielectric layer includes a top surface directly contacted with an entire bottom surface of the gate electrode and a bottom surface directly contacted with the remaining area of the semiconductor substrate and the active area, wherein the active area and the gate electrode partially overlap in a vertical projection direction, forming a plurality of channels”, which are recited in claim 1. Thus, claim 1 should be patentable over Brintzinger and Kitamura.
In response, the Office respectfully disagrees and notes that as stated above in the rejections of claims 1 and 4, the remaining areas as claimed are taught by the STI regions disclosed by Brintzinger. As seen from figures 2 and 3 of Brintzinger, the dielectric layer 157 is in direct contact with the remaining area as claimed (STI area as disclosed by Brintzinger) where it isn’t in direct contact with the fingers 152B of the active area. Note that the reference numeral 154 indicates the boundary of the STI region. Examiner notes that since the remaining area is formed in the semiconductor substrate where the active area is not disposed (see top view in Fig 2 showing active area 152 and the boundary of the STI region 154), a dielectric layer that is in physical contact with the active area is also in direct contact with the remaining area of the semiconductor substrate; the STI region (remaining area as claimed) circumscribes the active area (152) and thus is in direct contact with the bottom surface of the dielectric layer (157).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811